Case 4:82-cv-00866-DPM Document 5747-2 Filed 08/30/21 Page

  

EXHIBIT

MITCHELL WILLIAMS

Devin R. Bates 425 West Capitol Avenue, Suite 1800
Direct Dial: 501-688-8864 Little Rock, Arkansas 72201-3525
Fax: 501-918-7864 Telephone: 501-688-8800
E-mail: dbates@mwiaw.com Fax: 501-688-8807

April 22, 2021

VIA EMAIL ONLY

Austin Porter: aporte5640(@aol.com

Robert Pressman: pressmanrp@gmail.com

Shawn Childs: schilds@gabrielmail.com

Tony Walker: lwalker@jwwlawfirm.com

Rep. Joy Springer: jspringer@gabrielmail.com; johnwalkeratty@aol.com

Re: Little Rock School District, et al. vs. Pulaski County Special School District, et al.
USS. District Court, Eastern District of Arkansas, No. 4:82-cv-866-DPM

Dear Intervenors:

PCSSD hereby provides notice to Intervenors of its intention to pursue the initial phases
of proposed construction in two locations: (1) Driven Extension at Mills University High School,
and (2) a track and field facility at Maumelle High School. The administration intends to submit
to the PCSSD Board of Education a request for architectural designs and cost estimates for both
construction sites. Facility construction could begin during the 21-22 school year.

(1) Driven Extension at Mills University High School: PCSSD plans to request
architectural designs that utilize the ROTC building site as a framework for the new facility. The
Driven Extension is intended to house a blended instructional program with a 21st Century
design for 6 to 8 additional classrooms. PCSSD will also look at the entire campus to best
accommodate Mill’s ROTC program to ensure its long term success. A very early rough and
non-final cost estimate to get the Driven Extension operational is 3 million dollars. This proposal
will be located in, and will predominantly serve, the Mills feeder in the Southeast quadrant of the
PCSSD. The projected impact on the racial make-up of the students in each school expected to
be affected by the new construction is that this project will increase resources to the student body
of Mills University High School, which consists of approximately 65% black students, and 35%
non-black students. Approximately 68% of the current participation in the Driven program is
comprised of black students.

(2) Maumelle High School Track and Field: PCSSD plans to look at establishing a high
school track and field facility that meets AAA requirements. Currently, Maumelle High School
is the only high school in the district that has no track and field facility. Moreover, the lack of a
track is impacting the quality of training for the majority of students participating in the program
(approximately 60% of whom are African American). This proposal will be located in, and will
predominantly serve, the Maumelle feeder in the Northwest quadrant of the PCSSD. The
projected impact on the racial make-up of the students in each school expected to be affected by
Case 4:82-cv-00866-DPM Document 5747-2 Filed 08/30/21 Page 2 of 2

Intervenors
April 22, 2021
Page 2

the new construction is that this project will increase athletic facilities available to the student
body of Maumelle High School, which consists of approximately 50% black students, and 50%
non-black students. However, as noted above, approximately 60% of the current participation is
comprised of African American students.

Just because these projects are being noticed herein simultaneously does not mean that
they will be on an identical schedule to be considered, approved, designed, bid, financed,
constructed, and opened. Nothing in this notice is final. All details herein are subject to change.

PCSSD’s general position on its facilities spending is set out in its Brief in Support of its
Motion for Unitary Status (Doc. 5622, pp. 47-55), and its Brief in Support of its Motion in
Limine on Facilities (Doc. 5620). This has all been summarized in a recent facilities status
report. (Doc. 5726, PP 1-2). Subject to and without waiving the objections and legal arguments
raised in those referenced filings, please allow this letter to serve as PCSSD’s formal notice to
Intervenors under Section H(3) of Plan 2000. If you believe that this notice is non-compliant
with Plan 2000 please notify us immediately so that we can address any problem. PCSSD
welcomes the Intervenors’ input on this proposal within 14 days from the date at the top of this
letter.

Best regards,

MITCHELL, WILLIAMS, SELIG,
GATES & WOODYARD, P.L.L.C.

= ee

e { =
evin R. Bates

  

DRB/dw
cc: (via email only)

Margie Powell: mqpowell@att.net

Scott Richardson: scott@mwbfirm.com

Dr. Charles McNulty: cmcnulty@pcssd.org
